The opinion of the court was delivered by
Lowrie, C. J.
This is a petition for a review of a guardian’s account. It was heard below on the petition, answer and evidence, and was dismissed, and hence' the appeal here.
In testing the correctness of the decree of dismissal, we must bear in mind, that a bill or petition of review is in the nature of a new suit, founded on substantial error of law, appearing on the record of a former case, or on newly-discovered evidence; and it is never allowed to stand on strict ]aw and against equity: 7 Harris 433; 2 Casey 471; 8 Id. 324.
It was quite irregular to start the final account with the balance of a former partial account; for the Orphans’ Court Act of 1832, § 10, requires that the final account shall include all the items embraced in each partial account. But this is a formal, and not a substantial error; and is not of such a nature as to justify a petition of review.
It is made, by the Act of October 13th 1840, § 1, an essential form of this proceeding, that the “ errors shall be specifically set *176forth in the petition.” But here we have no specification, except of the plaintiff’s ignorance. She has some vague notion that there must be error somewhere or everywhere; but she avers none in particular, and does not furnish us with a word of evidence. Yet the answer is a full denial of all error. It avers, moreover, that the guardian is the aunt of the petitioner; that she was blind several years before filing the account, and is yet; that the petitioner kept the most of the accounts between the parties; knew all the items particularly, aided in making up the whole of the final, account, and was present when it was examined and passed by the register; and that she was then of full age, and was satisfied with the settlement. There is'some evidence in support of this answer, but none in support of the petition. Our paper-books do not contain even the final account, that we may learn what defects are apparent on its face.
The form and principles of a review in the Orphans’ Court depend greatly upon the matter to be reviewed. Of course, the genera] principle is, that a decree must be regarded as right, except in so far as errors are specially and particularly pointed out and proved. A decree settling an account, decides every item of it, and fixes the balance. The office of a bill of review in such a case, is to surcharge and falsify; and in order to be entertained at all, it must specify erroneous items affecting the final result, and must support its averments by evidence; and then tbe settlement may be opened for the correction of the errors specified. If the settlement or decree has been obtained by fraud, and the bill of review goes on this ground, and the fraud is proved, the whole account may be opened for further hearing: Story’s Eq. Pl. §§ 800-2; 2 Dan. Ch. Pr. 764-6; Brightly’s Eq. §§ 145-7.
This petition avers no fraud, specifies no error in any item, no false charge, no omission of credit, and thei’e is no evidence of any substantial error, and of course we must affirm the decree dismissing it.
The decree of the Orphans’ Court, dismissing the petition, is affirmed, and it is ordered and decreed that the petitioner pay the costs.
Read, J.
It is not my intention to dissent from the action of the court in this case, although I do not entirely agree vrith it. But there are such grave errors in the mode of settling the accounts of the guardian, that I think it an imperative duty specifically to point them out, in order that they may be avoided hereafter in all similar cases.
By the paper-books of the appellant and of the appellee, it appears that the guardian, during the minority of her ward, filed a first partial account in the register’s office, which was certified *177into the Orphans’ Court, and there confirmed, the balance of which was carried into a second partial account, which took the same course. Upon the ward attaining her majority, the guardian filed what she called a final account in the register’s office, commencing with the balance of the second account; which was confirmed by the Orphans’ Court.
It will be observed, that the directions of the Act of 1832 were violated in the most important particulars, and in a way to deceive and mislead any ward, by not presenting in one view the whole account of the management of her estate, and by filing partial accounts, which apparently had the legal sanction of a competent tribunal as to their correctness. This act, which was carefully prepared by the revisers, in order to protect the interests of minors, expressly requires that the guardian shall, at least once in every three years, render an account of the management of the minor’s property under his care, which shall be filed in the office of the clerk of the Orphans’ Court, for the information of the court and the inspection of all parties concerned. These partial accounts, as they have been called in this proceeding, are not for settlement and confirmation, nor are they to pass through the register’s office. They may hind the guardian, but they can have no such effect upon the ward. On the arrival of the ward at full age, the guardian is required to settle in the register’s office a full and complete account of her management of the minor’s property under her care, including all the items embraced in each partial settlement, and the decree of the Orphans’ Court is made upon this final account alone.
. It is necessai-y, for the protection of those whom the law regards as unable to manage their own property, that every requisition of this most salutary act should be strictly complied with. It is to be hoped that such an erroneous settlement may not be presented to this court again.